Citation Nr: 0425328	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-11 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for status post arthroscopic surgery of the left knee 
with secondary mild degenerative arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision that 
denied an increase in a 10 percent rating for chondromalacia, 
left knee, with atrophy of the left quadriceps femoris 
muscle, status post synovectomy (which has since been 
recharacterized as status post arthroscopic surgery of the 
left knee with secondary mild degenerative arthritis).

The veteran testified at a Travel Board hearing held at the 
RO in April 2004.

In December 2003, the veteran filed a claim seeking service 
connection for tinnitus.  Such matter has not been developed 
for Board review, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's service-connected left knee disorder, diagnosed 
as postoperative residuals of arthroscopic surgery with 
secondary mild degenerative arthritis, is manifested by 
minimal limitation of motion and, with reasonable doubt 
resolved in the veteran's favor, slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee degenerative arthritis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257,5260, 5261 (2003).

2.  Granting the veteran the benefit of the doubt, the 
criteria for a separate 10 percent evaluation for left knee 
instability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257,5260, 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1968 to May 1972.  A review of his service medical records 
revealed multiple complaints of, and treatment for, left knee 
pain and instability.  A post service VA examination, 
performed in August 1972, diagnosed this condition as 
chondromalacia of the left knee patella.

In September 1972, the RO issued a rating decision granting 
service connection at a noncompensable (0 percent) disability 
rating for chrondromalacia of the left knee patella, 
effective from May 1972.  In March 1986, the RO issued a 
decision granting an increased disability rating, from 0 to 
10 percent, for the veteran's chondromalacia of the left knee 
with atrophy of the left quadriceps femoris muscle, effective 
from October 1985.

In July 1998, a VA examination for joints was conducted.  The 
veteran reported complaints of stiffness and swelling of the 
left knee, with episodes of instability and frequent popping.  
It noted that he had an arthroscopy surgery of his left knee 
a few years back.  Physical examination revealed that he 
walked with a slight limp on the left leg.  Range of motion 
of the left knee was from 0 degrees extension to 140 degrees 
of flexion.  There was marked crepitus palpable on motion of 
the left knee, and pain on palpation of the joint line 
medially and laterally.  McMurray's sign was negative, and 
his left knee showed good stability.  Circumferential 
measurements of the thighs were 19 inches on the right and 18 
inches on the left.  The report concluded with a diagnosis of 
degenerative joint disease.  

In September 2000, the veteran filed his present claim 
seeking an increased disability rating for his service left 
knee disorder.  He indicated that he had surgery on his right 
knee in April 2000, and that he was unable to work for three 
months thereafter, and was still in physical therapy.

In support of his claim, medical treatment reports, dated 
from August 1999 to January 2004, were obtained from multiple 
VA medical centers.  Additional records were received from 
the veteran's employer, dated from August 1973 to January 
2001.

An MRI of the left knee, performed in August 1999, revealed a 
tear through the posterior horn of the medial meniscus.  
Subsequent treatment reports revealed complaints of pain, 
instability and buckling.  In February 2000, the veteran 
underwent arthroscopy of the left knee with synovectomy 
because of persistent synovial irritation.  

In September 2000, the RO issued a rating decision granting a 
temporary total evaluation due to treatment of a service-
connected condition requiring convalescence pursuant to 
38 C.F.R. § 4.30, from April 24, 2000 to August 1, 2000.

In October 2000, a VA examination for joints was conducted.  
The report noted that the veteran used a cane for assistance 
in ambulation, and a hinged knee brace if he was going to be 
participating in any increased activity.  He reported 
occasional feelings of instability in the left knee, which 
had improved since his surgery.  Physical examination 
revealed that he ambulated with a slight limp on the left 
leg.  There were portal scars at the joint line, medial and 
lateral to the patellar tendon and medial and laterally in 
the suprapatellar area.  Thigh circumferential measurements 
were taken bilaterally, and each measured 49 centimeters.  
There was mild effusion of the left knee, and creptius 
palpable on motion of the knee.  There was slight tenderness 
on palpation of the medial aspect of the knee at the joint 
line.  He had good stability of the left knee, and McMurray's 
sign was negative.  Range of motion was from 0 degrees 
extension to 135 degrees of flexion.  The report concluded 
with a diagnosis of status post meniscectomy of the left 
knee.  The VA examiner also noted that the examination had 
been conducted during a period of quiescent symptoms.  During 
flare-up of symptoms which would occur with varying 
frequency, the physical findings could be significantly 
altered.  

A November 2000 treatment report from the veteran's employer 
noted his complaints of left knee pain which began while 
walking.  A January 2001 treatment report noted that if he 
walks a lot at work, he sometimes had to elevate his left 
knee when he goes home.  

A treatment report, dated in May 2001, noted that the 
veteran's left knee symptoms were improving.  He reported 
that cold, damp weather bothered the knee, and although the 
buckling was still present occasionally, it was not nearly 
like it was.  Physical examination revealed no increased 
fluid in the joint, and a normal range of motion.  
Essentially no instability was detected.  

In May 2002, a VA examination for joint was conducted.  The 
report noted the veteran's complaints of left knee pain, 
which increases with walking.   Physical examination revealed 
a 1/2 inch of left quadriceps atrophy.  There was slight 
retropatellar crepitation on motion.  Range of motion of the 
left knee was from 0 degrees extension to 130 degrees of 
flexion.  The left knee was stable medially, laterally and 
anterioposteriorly.  McMurray testing was negative.  The 
report concluded, in part, with a diagnosis of status post 
arthroscopic surgery of the left knee and chrondromalacia 
with quadriceps atrophy of the left knee.

In September 2002, another VA examination of the joints was 
conducted.  The report noted that the veteran works as an 
electrical engineer and has had occasional work loss due to 
his knee condition.  He reported complaints of pain in the 
left knee with occasional episodes of it giving way.  He uses 
a cane for assistance in ambulation, and a hinged brace on 
the left knee if he intends to try and do any heavy work.  
Functionally, he is able to stand for 30 minutes, and feels 
that he could walk for a half mile.  He is unable to kneel, 
squat or stoop.  Physical examination revealed that he walks 
with a limp on the left leg.  He uses a cane, and moves 
easily and his balance is good.  He disrobed easily, and got 
on and off the examining table with ease.  There was no gross 
deformity of the left knee.  There were small porthole scars 
from the arthroscopies which were well-healed.  There was no 
pain in palpation of the left knee, and no effusion.  There 
was minimal crepitus palpable on motion of the left knee.  
Stability was good.  Range of motion was from 0 degrees of 
extension to 125 degrees of flexion.  X-ray examination of 
the left knee revealed mild degenerative changes.  The report 
concluded with a diagnosis of status post arthroscopic 
surgery on the left knee with secondary mild degenerative 
arthritis.  The examiner noted that during a flare-up, the 
symptoms reported could vary significantly, and that the 
veteran had not exhibited any weakened movements, excess 
fatigability, or loss of coordination during this 
examination.  

A May 2003 treatment report noted ongoing complaints of pain 
and instability in both his knees.  Physical examination 
revealed no increased fluid in the joint, and mild 
crepitation on motion.  X-ray examination of the left knee, 
performed in May 2003, revealed mild degenerative changes, 
possible soft tissue swelling, and suprapatellar densities 
which may be related to prior surgery.  A November 2003 
treatment report noted complaints of bilateral knee pain, 
with pain medially on the left knee.  Range of motion of the 
left knee was described as reasonably good with minimal 
crepitation.  A January 2004 treatment report noted 
complaints of bilateral knee pain.  The report noted that he 
wears a knee brace at times on the left knee, particularly 
when he is doing anything that might be somewhat strenuous.  
He is unable to knee down or squat, and reports that his 
activities are dramatically limited due to his bilateral knee 
disorders.  

In April 2004, a Travel Board hearing was conducted at the 
RO.  At the hearing, the veteran testified that he 
experiences symptoms of pain, instability and buckling in his 
left knee.  He indicated that he takes medicines for pain in 
treating this condition.    He reported sharp pain quite 
often, and that his left knee sometimes gives out without 
warning.  He reported constant use of his cane, and that he 
wears a knee brace when he is doing any strenuous activity.  
He noted that he retired about a year ago, and that this 
condition did not interfere significantly with his work, 
which he described as a desk job.  He reported that he can 
not squat or kneel, and that he basically has to lie down to 
do something on the ground.  



II.  Analysis

The veteran contends that his service-connected status post 
arthroscopic surgery of the left knee with secondary mild 
degenerative arthritis warrants a higher disability rating.  
He contends that this condition results in pain, limitation 
of motion and instability, which has significantly worsened 
over the past couple years.

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and the 
hearing conducted before the Board, the veteran has been 
notified with regard to the evidence necessary to 
substantiate this claim, and of his and the VA's respective 
duties to obtain evidence.  All pertinent identified medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97

The RO has assigned the veteran's service-connected status 
post arthroscopic surgery of the left knee with secondary 
mild degenerative arthritis a 10 percent disability 
evaluation pursuant to Diagnostic Codes 5010 and 5260.

The medical evidence shows a history of arthroscopy of the 
left knee with synovectomy, and now there is arthritis of the 
knee established by X-ray findings.  The left knee is also 
shown to exhibit some limitation of motion.  The most recent 
VA examination in September 2002 shows range of motion for 
the left knee from full extension (0 degrees) to 125 degrees 
of flexion.  The report also noted that there was minimal 
crepitus palpable on motion of the knee. As standard range of 
motion of a knee is from 0 to 140 degrees (see 38 C.F.R. 
§ 4.71, Plate II), the examination shows at least some 
limitation of motion of the left knee, even if such does not 
meet the criteria for a compensable rating under limitation 
of motion Codes 5260 and 5261.  Left knee arthritis with at 
least some limitation of motion warrants a 10 percent rating 
under Codes 5003 and 5010.

With regard to Code 5257 and any left knee instability, a 
number of medical records have found no instability.  
However, outpatient records and VA examinations note ongoing 
complaints of instability and buckling, and show he ambulates 
with a limp on the left leg, requires the assistance of a 
cane to ambulate, and uses a prescribed knee brace for his 
left knee for any strenuous activity, evidently for 
instability.   Considering the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran has 
slight left knee instability, warranting a separate 10 
percent rating under Code 5257.

Furthermore, the Board has considered whether the veteran is 
entitled to a separate disability rating for his post-
operative scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (Scars must be considered separately).  Here, the 
evidence of record reflects that the veteran has never 
complained of painful post-operative scars and physical 
examination revealed his arthroscopic portal scars to be well 
healed.  In this regard, prior to August 2002, a superficial 
scar that was tender and painful upon objective demonstration 
warranted a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under the revised regulation, a 
10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  In 
short, the evidence of record does not reflect a painful scar 
to warrant a disability rating under either the prior or 
revised rating criteria.  Accordingly, the Board finds that 
the preponderance of the evidence of record is against a 
separate compensable rating for his surgical scar.

In sum, the left knee disorder is to be rated 10 percent 
based on arthritis with limitation of motion, and it is also 
to be separately rated 10 percent based on instability.  To 
this extent, the claim for an increased rating is granted.







ORDER

The service-connected left knee disorder is to be rated 10 
percent based on arthritis with limitation of motion, and it 
is also to be separately rated 10 percent based on 
instability; to this extent, an increased rating for a left 
knee disorder is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



